  Case 4:20-cv-04088-KES Document 9 Filed 07/31/20 Page 1 of 7 PageID #: 86




                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                             SOUTHERN DIVISION


JOSEPH ARGUELLO,                                     4:20-CV-04088-KES

                   Petitioner,

       vs.                                                  ORDER

JASON R. RAVNSBORG,
South Dakota Attorney General; and
DARIN YOUNG, Warden, South Dakota
State Penitentiary,

                   Respondents.



                                 INTRODUCTION

      Petitioner, Joseph Arguello, an inmate at the South Dakota State

Penitentiary in Sioux Falls, South Dakota, has filed a petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254. The pending matter was referred to the

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and the October 16,

2014, standing order of the Honorable Karen E. Schreier, United States District

Court Judge.

                                     FACTS

      Mr. Arguello seeks to challenge his 2014 conviction. Mr. Arguello filed a

direct appeal and his conviction was affirmed by the South Dakota Supreme

Court on December 30, 2015. Mr. Arguello filed a state habeas petition which

was denied by the state circuit court on April 3, 2017. He did not file a motion

for certificate of probable cause with the South Dakota Supreme Court.
  Case 4:20-cv-04088-KES Document 9 Filed 07/31/20 Page 2 of 7 PageID #: 87




Mr. Arguello filed this federal habeas corpus petition on June 11, 2020.

                                    DISCUSSION

        Rule 4 of the Rules Governing Section 2254 Cases states in pertinent
part:
        The clerk must promptly forward the petition to a judge under the
        court’s assignment procedure, and the judge must promptly
        examine it. If it plainly appears from the petition and any attached
        exhibits that the petitioner is not entitled to relief in the district
        court, the judge must dismiss the petition and direct the clerk to
        notify the petitioner. If the petition is not dismissed, the judge
        must order the respondent to file an answer, motion or other
        response within a fixed time, or to take other action the judge may
        order . . .

        This court’s preliminary review, required by Rule 4, reveals that

Mr. Arguello’s pending § 2254 petition may be barred by the statute of

limitations.

        Petitions for habeas relief in federal court collaterally attacking state

court convictions are governed by the Antiterrorism and Effective Death Penalty

Act (AEDPA). AEDPA contains a one-year statute of limitations. Specifically,

28 U.S.C. § 2244(d) provides in relevant part:

        (d)    (1) A 1-year period of limitation shall apply to an application
               for writ of habeas corpus by a person in custody pursuant to
               the judgment of a State court. The limitation period shall run
               from the latest of:

                     (A) the date on which the judgment became final by
                     the conclusion of direct review or the expiration of the
                     time for seeking such review;

                     (B) the date on which the impediment to filing an
                     application created by State action in violation the
                     Constitution or laws of the United States is removed, if

                                           2
  Case 4:20-cv-04088-KES Document 9 Filed 07/31/20 Page 3 of 7 PageID #: 88




                   the applicant was prevented from filing by such State
                   action;

                   (C) the date on which the constitutional right asserted
                   was initially recognized by the Supreme Court, if the
                   right has been newly recognized by the Supreme Court
                   and made retroactively applicable to cases on
                   collateral review;

                   (D) the date on which the factual predicate of the claim
                   or claims presented could have been discovered
                   through the exercise of due diligence.

             (2) The time during which a properly filed application for
             State post-conviction or other collateral review with respect to
             the pertinent judgment or claim is pending shall not be
             counted toward any period of limitation under this
             subsection.

See 28 U.S.C. § 2244(d)(1) and (2).

      A judgment or state conviction is final, for purposes of commencing the

statute of limitation period, at “(1) either the conclusion of all direct criminal

appeals in the state system, followed by either the completion or denial of

certiorari proceedings before the United States Supreme Court; or (2) if

certiorari was not sought, then by the conclusion of all direct criminal appeals

in the state system followed by the expiration of the time allotted for filing a

petition for the writ.” Smith v. Bowersox, 159 F.3d 345, 348 (8th Cir. 1998).

The time allotted for filing a petition for writ of certiorari with the Supreme

Court is ninety days. Jihad v. Hvass, 267 F.3d 803, 804 (8th Cir. 2001).

      The limitations period for § 2254 petitions is subject to statutory tolling.

See 28 U.S.C. § 2244(d)(2). This one-year statute of limitation period is tolled,

or does not include, the time during which a properly filed application for state
                                          3
  Case 4:20-cv-04088-KES Document 9 Filed 07/31/20 Page 4 of 7 PageID #: 89




post-conviction relief or other collateral review is pending in state court.

Faulks v. Weber, 459 F.3d 871, 873 (8th Cir. 2006); 28 U.S.C. § 2244(d)(2).

The phrase “post-conviction or other collateral review” in § 2254’s tolling

provision encompasses the “diverse terminology that different States employ to

represent the different forms of collateral review that are available after a

conviction.” Duncan v. Walker, 533 U.S. 167, 177 (2001). Thus, § 2254’s

tolling provision “applies to all types of state collateral review available after a

conviction.” Id.

      State collateral or post-conviction proceedings “are ‘pending’ for the

period between the trial court’s denial of the [post-conviction relief] and the

timely filing of an appeal from it.” Maghee v. Ault, 410 F.3d 473, 475 (8th Cir.

2005) (citing Peterson v. Gammon, 200 F.3d 1202, 1203 (8th Cir. 2000)); see

also Johnson v. Kemna, 451 F.3d 938, 939 (8th Cir. 2006) (an application for

state post-conviction review is pending until a mandate is issued).

      However, state proceedings are not pending for the ninety-day period

“following the final denial of state post-conviction relief, the period during

which an unsuccessful state court petitioner may seek a writ of certiorari from

the United States Supreme Court.” Jihad, 267 F.3d at 805. Additionally,

“[s]tate proceedings are not pending during the time between the end of direct

review and the date an application for state [post-conviction relief] is filed.”

Maghee, 410 F.3d at 475 (citing Painter v. Iowa, 247 F.3d 1255, 1256 (8th Cir.

2001)). In short, the one-year statute of limitations begins to run after the

                                          4
  Case 4:20-cv-04088-KES Document 9 Filed 07/31/20 Page 5 of 7 PageID #: 90




state conviction is final, is tolled while state habeas proceedings are pending,

and then begins running again when state habeas proceedings become final.

Curtiss v. Mount Pleasant Corr. Facility, 338 F.3d 851, 853 (8th Cir. 2003).

      The court notes the one-year AEDPA statute of limitations is not a

jurisdictional bar. Baker v. Norris, 321 F.3d 769, 771 (8th Cir. 2003). The

time limit is subject to equitable tolling when “extraordinary circumstances”

beyond a prisoner’s control make it impossible to file a petition on time. Id. A

petitioner seeking equitable tolling must show (1) that he has been pursuing

his rights diligently, and (2) that some extraordinary circumstance stood in his

way. Holland v. Florida, 560 U.S. 631, 649 (2010); Pace v. DiGuglielmo, 544

U.S. 408, 418 (2005). The decision whether to equitably toll AEDPA’s

limitations period is a fact-intensive inquiry based upon the totality of the

circumstances. Holland, 560 U.S. at 649-50. Equitable tolling represents “an

exceedingly narrow window of relief.” Shoemate v. Norris, 390 F.3d 595, 597

(8th Cir. 2004) (quoting Jihad, 267 F.3d at 805).

      The court may raise the statute of limitations issue sua sponte. Day v.

McDonough, 547 U.S. 198, 209 (2006). The court must, before acting on its

own initiative to dismiss the federal petition based on the AEDPA statute of

limitations, “accord the parties fair notice and opportunity to present their

positions.” Day, 547 U.S. at 210. Further, the court must “assure itself that

the Petitioner is not significantly prejudiced by the delayed focus on the




                                        5
  Case 4:20-cv-04088-KES Document 9 Filed 07/31/20 Page 6 of 7 PageID #: 91




limitation issue, and determine whether the interests of justice would be better

served by addressing the merits or dismissing the petition as time barred.” Id.

      Accordingly, the court will order the parties to show cause why

Mr. Arguello’s federal petition should not be dismissed as untimely. Both

parties are asked to provide a complete picture to the court of the proceedings

in state court which occurred prior to Mr. Arguello filing his current petition

with this court, including the dates on which pertinent actions took place.

                           CONCLUSION and ORDER

      With the above general principles in mind, and having preliminarily

reviewed Mr. Arguello’s § 2254 petition, IT IS ORDERED:

      (1) The Clerk of Court is directed to serve upon the Attorney General of

         the State of South Dakota, copies of Mr. Arguello’s filings at Doc. 1, 4

         and 8 and this Order;

      (2) On or before September 4, 2020, the parties shall file briefs,

         documentation, and/or other appropriate authority showing cause

         why Mr. Arguello’s federal habeas petition, filed June 11, 2020,

         should not be dismissed with prejudice as untimely. Respondents

         shall file all state court records pertinent to petitioner’s conviction.

      (3) Mr. Arguello’s motions to proceed in forma pauperis (Docs. 2 and 6)

         are granted. Mr. Arguello shall pay the $5.00 filing fee to the clerk of

         court on or before September 4, 2020.




                                         6
Case 4:20-cv-04088-KES Document 9 Filed 07/31/20 Page 7 of 7 PageID #: 92




      Mr. Arguello is notified that failure to respond to the above order

      to show cause may result in dismissal of his petition in this

      court.

   DATED this 31st day of July, 2020.

                                 BY THE COURT:


                                 VERONICA L. DUFFY
                                 United States Magistrate Judge




                                   7
